 

EXHIBIT 10.7

 

 

FORM OF VOTING AND LOCK-UP AGREEMENT

 

This Voting and Lock-Up Agreement (this “Agreement”) is entered into as of
September 7, 2017, between GMS Tenshi Holdings Pte. Limited, a Singapore private
limited company (“GMS”), and [NOTEHOLDER] (the “Stockholder”), a stockholder of
Oncobiologics, Inc., a Delaware corporation (the “Company”). Capitalized terms
used but not defined herein shall have the meanings ascribed to such terms in
the Purchase Agreement.

 

RECITALS

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company and GMS are entering into a Purchase Agreement (as the same may be
amended, supplemented or otherwise modified, the “Purchase Agreement”), which
provides, among other things, for the purchase by GMS of shares of the Company’s
Series A Convertible Preferred Stock, which will be convertible into shares of
Common Stock, and the issuance to GMS of warrants, which will be exercisable for
shares of Common Stock (the transactions contemplated by the Purchase Agreement
and the other Transaction Documents, the “Transaction”);

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company and Sabby Healthcare Master Fund, Ltd. and Sabby Volatility Warrant
Master Fund, Ltd. are entering into a Purchase and Exchange Agreement (as the
same may be amended, supplemented or otherwise modified), which provides, among
other things, for the exchange by Sabby Healthcare Master Fund, Ltd. and Sabby
Volatility Warrant Master Fund, Ltd. of $1,500,000 aggregate principal amount of
the Company’s outstanding senior secured notes issued pursuant to that certain
Note and Warrant Purchase Agreement, dated as of December 22, 2016, as amended,
among the Company and the other parties thereto, for shares of the Company’s
Series B Convertible Preferred Stock, which will be convertible into shares of
Common Stock (such shares of Common Stock, the “Exchange Shares”);

 

WHEREAS, the Stockholder beneficially owns (as such term is defined in Rule
13d-3 under the Exchange Act) the number of shares of Common Stock set forth in
Exhibit A hereto (such securities, as they may be adjusted by stock dividend,
stock split, recapitalization, combination or exchange of shares, merger,
consolidation, reorganization or other change or transaction of or by the
Company, together with securities of the Company that may be acquired after the
date hereof by the Stockholder (including any Exchange Shares) are collectively
referred to herein as the “Securities”); and

 

WHEREAS, as an inducement and a condition to the willingness of GMS to enter
into the Purchase Agreement, and in consideration of the substantial expenses
incurred and to be incurred by them in connection therewith, the Stockholder has
agreed to enter into, be legally bound by and perform this Agreement.

 



 

 

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1.          Covenants of the Stockholder. The Stockholder agrees as follows:

 

(a)          From the date hereof until the day after the record date for the
stockholders’ meeting to obtain the Stockholder Approval (such record date, the
“Record Date”, and such period, the “Lock-up Period”), the Stockholder shall
not, directly or indirectly, (i) sell, transfer (including by operation of law),
pledge, assign or otherwise encumber or dispose of any of the Securities to, or
enter into any agreement, option or other arrangement (including any profit
sharing arrangement) or understanding with respect to any of the Securities
with, any Person other than GMS or GMS’s designee, (ii) deposit any Securities
into a voting trust or enter into any voting arrangement, whether by proxy,
voting agreement, voting trust, power-of-attorney, attorney-in-fact, agent or
otherwise, with respect to the Securities, except as contemplated by this
Agreement, or (iii) take any other action that would in any way make any
representation or warranty of the Stockholder herein untrue or incorrect in any
material respect or otherwise restrict, limit or interfere in any material
respect with the performance of the Stockholder’s obligations hereunder or the
transactions contemplated hereby, other than (A) exercises of stock options or
warrants to purchase shares of Common Stock or the vesting of stock awards of
Common Stock and any related transfer of shares of Common Stock to the Company
in connection therewith (x) deemed to occur upon the “cashless” or “net”
exercise of such options or warrants or (y) for the purpose of paying the
exercise price of such options or warrants or for paying taxes due as a result
of the exercise of such options or warrants, the vesting of such options,
warrants or stock awards, or as a result of the vesting of such shares of Common
Stock, it being understood that all shares of Common Stock received upon such
exercise, vesting or transfer will remain subject to the restrictions of this
Agreement during the Lock-Up Period, and (B) the sale, transfer or disposition
by the Stockholder of the 100,000 shares of Common Stock held by the Stockholder
and its Affiliates through a “synthetic long position” (pursuant to which such
holders beneficially own such shares, but do not have the ability to vote such
shares); and provided that, for any Exchange Shares that may be held by the
Stockholder, the Lock-Up Period shall be from the date hereof until the date
that is six (6) months after the Closing Date.

 

(b)          At any meeting of stockholders of the Company called to vote upon
the Transaction or at any adjournment thereof or in any other circumstances upon
which a vote, consent or other approval (including by written consent) is sought
with respect to the Transaction, the Stockholder shall vote (or cause to be
voted) all of its Securities in favor of the Transaction.

 

(c)          The Stockholder shall take, or cause to be taken, all reasonable
actions to do or cause to be done, and to assist and cooperate with the Company
and GMS in doing, all things reasonably necessary to consummate and make
effective, in the most expeditious manner practicable, the Transaction,
including (i) causing the Company to call the Stockholder Meeting for the
purpose of considering, acting upon and voting upon the approval of the
Transaction, (ii) attending, if applicable, the Stockholder Meeting or any
adjournment thereof (or executing valid and effective proxies to any other
attending participant of a Stockholder Meeting in lieu of attending such
Stockholder Meeting or any adjournment thereof), and (iii) causing the Company
to postpone or adjourn, at GMS’s request, the Stockholder Meeting (x) in order
to solicit additional proxies for the purpose of obtaining the Stockholder
Approval (unless prior to such adjournment the Company shall have received an
aggregate number of proxies voting in favor of the Transaction, which have not
been withdrawn, such that the Stockholder Approval will be obtained at such
meeting), (y) if a quorum is not present or (z) in order to allow reasonable
additional time for (A) the filing and mailing of, at the reasonable request of
GMS, any supplemental or amended disclosure and (B) such supplemental or amended
disclosure to be disseminated to, and reviewed by, the stockholders of the
Company prior to the Stockholder Meeting.

 

 2 

 

 

(d)          The Stockholder shall not, and shall cause its Affiliates, and its
and their respective Representatives not to, (i) solicit, initiate, encourage,
facilitate (including by way of furnishing any non-public information or
providing assistance or access to properties or assets) any inquiries or any
proposal or offer (including any proposal or offer to the Company’s
stockholders) in respect of any Alternative Transaction, (ii) knowingly
participate in or enter into any discussions, conversations, negotiations or
other communications regarding, furnish to any other Person any information with
respect to, or cooperate with or encourage any effort or attempt by any other
Person to seek to do, any of the foregoing, (iii) grant any person any waiver or
release under any standstill or similar agreement with respect to any class of
securities of the Company or any Subsidiary, or (iv) enter into any agreement,
arrangement, understanding, term sheet or letter of intent with respect to any
of the foregoing. The Company shall, and shall cause its Affiliates and its and
their Representatives to, immediately cease and terminate any and all existing
discussions, conversations, negotiations and other communications with any and
all Persons conducted heretofore with respect to any of the foregoing. The
Stockholder shall notify GMS promptly if any such approach, proposal or offer,
or any inquiry or contact with any Person with respect thereto, is made and
shall, in any such notice to GMS, indicate in reasonable detail the identity of
the Person making such approach, proposal, offer, inquiry or contact and the
terms and conditions of such approach, proposal, offer, inquiry or contact.

 

(e)          The Stockholder shall vote (or cause to be voted) its Securities
against (i) any Alternative Transaction and (ii) any action, proposal,
transaction or agreement which would reasonably be expected to impede, interfere
with, delay, discourage, adversely affect or inhibit the timely consummation of
the Transaction or the fulfillment of GMS’s or the Company’s conditions under
the Purchase Agreement or change in any manner the voting rights of any security
of the Company (including by any amendments to the certificate of incorporation
or bylaws of the Company).

 

(f)          The Stockholder hereby agrees not to commence, institute, maintain
or prosecute any claim, derivative or otherwise, (A) against the Company, any of
its Representatives or any of its successors, including claims relating to the
negotiation, execution, or delivery of the Purchase Agreement or the
consummation of the Transaction, including any claim alleging a breach of any
fiduciary duty of the Company Board in connection with the Transaction, or (B)
challenging the validity of or seeking to enjoin the operation of any provision
of this Agreement.

 

2.Grant of Irrevocable Proxy Coupled with an Interest; Appointment of Proxy.

 

(a)          The Stockholder hereby irrevocably (i) grants to GMS and any
designee of GMS, alone or together, the Stockholder’s proxy, and (ii) appoints
GMS and any designee of GMS as the Stockholder’s proxy, attorney-in-fact and
agent (with full power of substitution and resubstitution), alone or together,
for and in the name, place and stead of the Stockholder, to vote the Securities
owned by the Stockholder as of the Record Date, or grant a consent or approval
in respect of the Securities owned by the Stockholder as of the Record Date, in
accordance with Section 1(b) above, in each case, at any meeting of such
stockholders of the Company or at any adjournment thereof or in any other
circumstances upon which their vote, consent or other approval is sought in
favor of the Transaction. The Stockholder agrees to execute such documents or
certificates evidencing such proxy as GMS may reasonably request. The
Stockholder acknowledges that it received and reviewed a copy of the Purchase
Agreement prior to executing this Agreement.

 



 3 

 

 

(b)          The Stockholder represents that any proxies heretofore given in
respect of the Securities are not irrevocable and hereby revokes any such
proxies.

 

(c)          EACH Stockholder hereby affirms that the proxy set forth in this
Section 2 is coupled with an interest and is irrevocable until such time as this
Agreement terminates in accordance with its terms. The Stockholder hereby
further affirms that the irrevocable proxy is given in connection with the
execution of the Purchase Agreement and that such irrevocable proxy is given to
secure the performance of the duties of the Stockholder under this Agreement.
The Stockholder hereby ratifies and confirms all that such irrevocable proxy may
lawfully do or cause to be done by virtue hereof. Such irrevocable proxy shall
be valid until the termination of this Agreement in accordance with its terms.
The power of attorney granted by the Stockholder is a durable power of attorney
and shall survive the bankruptcy, dissolution, death or incapacity of the
Stockholder.

 

3.            Representations and Warranties of the Stockholder. The Stockholder
hereby represents and warrants to GMS as follows:

 

(a)          The Stockholder has all necessary power and authority to execute
and deliver this Agreement and to perform the Stockholder’s obligations under
this Agreement. The execution, delivery and performance of this Agreement by the
Stockholder have been duly and validly authorized by the Stockholder. This
Agreement has been duly and validly executed and delivered by the Stockholder
and, assuming the due authorization, execution and delivery by GMS, constitutes
a legal, valid and binding obligation of the Stockholder, enforceable against
the Stockholder in accordance with its terms, subject to the effect of any
applicable bankruptcy, insolvency (including all Laws relating to fraudulent
transfers), reorganization, moratorium or similar Laws affecting creditors’
rights generally and subject to the effect of general principles of equity
(regardless of whether considered in a proceeding at law or in equity).

 

(b)          The Securities and the certificates (or any book-entry notations
used to represent any uncertificated shares of Common Stock) representing the
Securities are now, and at all times during the term hereof will be, held by the
Stockholder, or by a nominee or custodian for the benefit of the Stockholder,
and the Stockholder has title to the Securities, free and clear of all
Encumbrances (including voting trusts and voting commitments), except as
provided by this Agreement. As of the date of this Agreement, the Stockholder
owns of record or beneficially no shares of Common Stock or any other capital
stock of, or any other equity interests in, the Company, other than the
Securities set forth in Exhibit A hereto. The Stockholder has full power to vote
the Securities as provided herein. Neither the Stockholder nor any of the
Securities is subject to any voting trust, proxy or other agreement, arrangement
or restriction with respect to the voting or disposition of the Securities,
except as otherwise contemplated by this Agreement or otherwise already revoked.

 

 4 

 

  

(c)          The execution and delivery of this Agreement by the Stockholder
does not, and the performance of this Agreement by the Stockholder will not, (i)
require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Entity, or (ii) result in the creation of an
Encumbrance on any of the Securities, or conflict with or violate any Law
applicable to the Stockholder or any of the Securities, except, with respect to
clause (ii), for any such conflicts, violations or other occurrences that would
not, or would not reasonably be expected to, prevent or materially impair or
delay the ability of the Stockholder to perform its obligations hereunder.

 

(d)          The Stockholder understands and acknowledges that GMS is entering
into the Purchase Agreement in reliance upon the Stockholder’s execution and
delivery of this Agreement.

 

(e)          None of the information relating to the Stockholder and its
Affiliates provided by or on behalf of the Stockholder or its Affiliates for
inclusion in the Proxy Statement will, at (i) the time the Proxy Statement (or
any amendment thereof or supplement thereto) is first mailed to the stockholders
of the Company, (ii) the time of the Stockholder Meeting, (iii) Closing, contain
any untrue statement of material fact or fail to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Stockholder authorizes and agrees to permit GMS to publish and
disclose in the Proxy Statement any related filings under the securities laws of
the United States the Stockholder’s identity and ownership of Securities and the
nature of its commitments, arrangements and understandings under this Agreement
and any other information required by applicable Law.

 

(f)          There is no Action pending or, to the knowledge of the Stockholder,
threatened in writing against the Stockholder or any of its Affiliates before
any Governmental Entity or any arbitrator involving the Company that, if
adversely determined against the Stockholder or its applicable Affiliate, would,
or would reasonably be expected to, prevent or materially impair or delay the
ability of the Stockholder to perform its obligations hereunder.

 

4.             Representations and Warranties of GMS.         GMS hereby
represents and warrants to the Stockholder as follows: (a) it has all necessary
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder, (b) the execution, delivery and performance of this
Agreement by GMS have been duly and validly authorized by all necessary
corporate action on the part of GMS, and (c) this Agreement has been duly and
validly executed and delivered by GMS and, assuming the due authorization,
execution and delivery by the Stockholder, constitutes a legal, valid and
binding obligation of GMS enforceable against GMS in accordance with its terms,
subject to the effect of any applicable bankruptcy, insolvency (including all
Laws relating to fraudulent transfers), reorganization, moratorium or similar
Laws affecting creditors’ rights generally and subject to the effect of general
principles of equity (regardless of whether considered in a proceeding at law or
in equity).

 

 5 

 

  

5.            Further Assurances.      The Stockholder shall, from time to time,
execute and deliver, or cause to be executed and delivered, in each case without
further consideration, such additional or further transfers, assignments,
endorsements, consents and other instruments as GMS may reasonably request for
the purpose of effectively carrying out the Stockholder’s obligations under this
Agreement and to vest the power to vote the Securities as contemplated by
Section 2. GMS agrees to take, or cause to be taken, (a) all actions reasonably
necessary to comply promptly with all legal requirements that may be imposed
with respect to the transactions contemplated by this Agreement and (b) all
actions reasonably necessary or desirable to consummate the transactions
contemplated by this Agreement.

 

6.            Assignment; Binding Effect.         Neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by any party
hereto, in whole or in part (whether pursuant to a merger, by operation of Law
or otherwise), without the prior written consent of the other party, which
consent shall not be unreasonably withheld, except that GMS may assign all or
any of its rights and obligations under this Agreement to any of its Affiliates;
provided, that no such assignment shall relieve the assigning party of its
obligations under this Agreement if such assignee does not perform such
obligations. Subject to the immediately preceding sentence, this Agreement shall
be binding upon, inure to the benefit of, and be enforceable by, the parties
hereto and their respective successors and permitted assigns, and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

7.            Termination.         This Agreement, and all rights and
obligations of the parties hereunder, shall terminate upon the first to occur of
(a) the Closing, (b) the termination of the Purchase Agreement in accordance
with its terms, or (c) the mutual written agreement of the parties hereto to
terminate this Agreement. In the event of termination of this Agreement pursuant
to this Section 7, this Agreement will become null and void and of no effect
with no liability on the part of any party hereto; provided, however, that (i)
Section 6, this Section 7 and Section 9 shall survive any such termination, and
(ii) no such termination will relieve any party hereto from any liability for
any fraud or intentional breach of this Agreement occurring prior to such
termination.

 

8.            Stockholder Capacity.         Notwithstanding anything to the
contrary in this Agreement, the parties acknowledge that (a) the Stockholder is
entering into this Agreement solely in the Stockholder’s capacity as a record
and/or beneficial owner of the Common Stock and not in the Stockholder’s
capacity as a director, officer or employee of the Company (if applicable) or in
the Stockholder’s capacity as a trustee or fiduciary of any Company Plans and
(b) nothing in this Agreement is intended to restrict or affect any action or
inaction of the Stockholder or any representative of the Stockholder, as
applicable, serving on the Company Board or on the board of directors of any
Subsidiary of the Company or as an officer or fiduciary of the Company or any
Subsidiary of the Company, acting in such person’s capacity as a director,
officer, employee or fiduciary of the Company or any Subsidiary of the Company.

 

9.General Provisions.

 

(a)          Expenses. Except as otherwise set forth in the Purchase Agreement,
all expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such expense, whether
or not the transactions contemplated hereby are consummated.

 

 6 

 

  

(b)          Waiver. Any party hereto entitled to the benefits thereof may, to
the extent permitted by Law (i) extend the time for the performance of any of
the obligations or other acts of the other party hereto, (ii) waive any
inaccuracies in the representations and warranties contained herein, and (iii)
waive compliance with any of the covenants, agreements or conditions contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the party or parties to be bound thereby.
Notwithstanding the foregoing, no failure or delay by a party hereto in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or future exercise of any
other right hereunder.

 

(c)          Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by an internationally recognized overnight courier service
or by email transmission (upon confirmation of receipt and with a confirmatory
copy sent by an internationally recognized overnight courier service) to the
respective parties hereto at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 9(c)):

 

If to GMS:

 

GMS Tenshi Holdings Pte. Limited

36 Robinson Road

#13-01

City House

Singapore 06887

Email: info@gmsholdings.com

Attention: Executive Director

 

With a copy (which shall not constitute notice) to:

 

Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
Email: brien.wassner@shearman.com
Attention: Brien Wassner

 

If to the Stockholder:

 

As set forth set forth in Exhibit A hereto.

 

 7 

 

 

(d)          Interpretation and Rules of Construction. When a reference is made
in this Agreement to an Exhibit or a Section, such reference shall be to an
Exhibit or a Section of this Agreement unless otherwise indicated. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof”,
“hereto”, “hereby”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term “or” is not exclusive. The word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean simply “if”. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms. Any agreement, instrument or Law defined or
referred to herein means such agreement, instrument or Law as from time to time
amended, modified or supplemented, unless otherwise specifically indicated.
References to a Person are also to its successors and permitted assigns. When
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded, and if the last day
of such period is not a Business Day, the period shall end on the immediately
following Business Day. Each of the parties hereto has participated in the
drafting and negotiation of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement must be construed as if it is
drafted by all the parties hereto, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement. References to “days” shall mean “calendar days”
unless expressly stated otherwise. No specific provision, representation or
warranty shall limit the applicability of a more general provision,
representation or warranty. It is the intent of the parties hereto that each
representation, warranty, covenant, condition and agreement contained in this
Agreement shall be given full, separate, and independent effect and that such
provisions are cumulative. Any reference in this Agreement to a date or time
shall be deemed to be such date or time in the City of New York, New York,
U.S.A., unless otherwise specified.

 

(e)          Entire Agreement; Amendment. This Agreement, taken together with
the Purchase Agreement, constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof and supersedes all
prior agreements and undertakings, both written and oral, among the parties
hereto, or any of them, with respect to the subject matter hereof and thereof.
This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto.

 

 8 

 

 

(f)          Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdiction other than the
State of New York. The parties hereto hereby irrevocably and unconditionally
consent to submit to the exclusive jurisdiction of the courts of the State of
New York and the United States of America, in each case located in the County of
New York, for any Action seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby (whether brought by any party or any of its Affiliates or
against any party or any of its Affiliates). Consistent with the preceding
sentence, each of the parties hereto hereby (i) submits to the exclusive
jurisdiction of such courts for the purpose of any Action arising out of or
relating to this Agreement brought by either party hereto, (ii) agrees that
service of process will be validly effected by sending notice in accordance with
Section 9(c), (iii) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated by this Agreement may not be enforced
in or by any of the above named courts, and (iv) agrees not to move to transfer
any such Action to a court other than any of the above-named courts. EACH OF THE
PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES HERETO HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9(f).

 

(g)          Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transaction is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties hereto
as closely as possible in a mutually acceptable manner in order that the
Transaction be consummated as originally contemplated to the fullest extent
possible.

 

(h)          Specific Performance. The parties hereto acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. Each party agrees that, in the event of any breach or
threatened breach by the other party of any covenant or obligation contained in
this Agreement, the non-breaching party shall be entitled (in addition to any
other remedy that may be available to it whether in law or equity, including
monetary damages) to (i) an Order of specific performance to enforce the
observance and performance of such covenant or obligation, and (ii) an
injunction restraining such breach or threatened breach. Each party further
agrees that neither the other party nor any other Person shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 9(h), and each
party irrevocably waives any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

 

(i)          Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or other means of electronic transmission,
such as by electronic mail in “pdf” form) in counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

 

[Signature page follows]

 

 9 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  GMS Tenshi holdings pte. lIMITED         By:       Name:     Title:

 

[Voting and Lock-Up Agreement ([Noteholder]) Signature Page]

 

 

 

  

  [NOTEHOLDER]         By:       Name:     Title:

 

[Voting and Lock-Up Agreement ([Noteholder]) Signature Page]

 

 

 

 

Exhibit A

 

Stockholder Security Ownership

 

    Number Shares of Common Stock Name and Address of Stockholder   Beneficially
Owned by Stockholder                  

 

 

 